Appellate Case: 22-3012     Document: 010110696465       Date Filed: 06/14/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           June 14, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-3012
                                                   (D.C. No. 2:08-CR-20160-KHV-1)
  JUAN MATA-SOTO,                                              (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                  _________________________________

       Juan Mata-Soto, a federal inmate appearing pro se,1 appeals the district court’s

 dismissal of his motion for modification of his sentence under 18 U.S.C.

 § 3582(c)(2). Because the district court correctly concluded it lacked jurisdiction to




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
       1
          Because Mr. Mata-Soto is proceeding pro se, “we liberally construe his
 filings, but we will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315
 (10th Cir. 2013).
Appellate Case: 22-3012    Document: 010110696465        Date Filed: 06/14/2022        Page: 2



 consider his motion, we affirm its dismissal of Mr. Mata-Soto’s motion and deny him

 leave to proceed in forma pauperis (“IFP”).

                                I.      BACKGROUND

       Mr. Mata-Soto pleaded guilty to conspiracy to distribute and possess with

 intent to distribute fifty grams or more of methamphetamine in violation of 21 U.S.C.

 §§ 841(a)(1), (b)(1)(A)(viii) and 846. At sentencing, the district court attributed

 78.93 kilograms of methamphetamine to Mr. Mata-Soto, resulting in a base offense

 level of 38 under the United States Sentencing Commission Guidelines Manual

 §2D1.1(c)(1) (2009). Mr. Mata-Soto initially objected to the district court’s

 attribution of 78.93 kilograms and the resultant base offense level calculation. He

 withdrew his objection before sentencing, however, and his counsel confirmed the

 withdrawal of the objection on the record at the sentencing hearing. Following the

 applicable Guidelines range, the court sentenced Mr. Mata-Soto to life in prison.

 Mr. Mata-Soto sought a modification of his sentence from the district court under 18

 U.S.C. § 3582(c)(2) because he claimed the United States Sentencing Commission

 retroactively lowered his Guidelines range. The district court dismissed his motion,

 concluding it lacked jurisdiction to consider it. Mr. Mata-Soto now appeals that

 dismissal.

                                  II.    DISCUSSION

       The scope of a district court’s authority under § 3582(c)(2) is a question of law

 reviewed de novo. United States v. Graham, 704 F.3d 1275, 1277 (10th Cir. 2013)

 (abrogated on other grounds, see Hughes v. United States, 138 S. Ct. 1765 (2018)).

                                             2
Appellate Case: 22-3012    Document: 010110696465       Date Filed: 06/14/2022     Page: 3



 Generally, federal courts lack jurisdiction to modify a term of imprisonment once it

 has been imposed. Dillon v. United States, 560 U.S. 817, 819 (2010). A district court,

 however, may modify a sentence if there is statutory authorization to do so. Graham,

 704 F.3d at 1277. Section 3582(c)(2) allows courts to consider certain factors and

 reduce a sentence that was based on a Guidelines sentencing range when that

 sentencing range was subsequently lowered by the Sentencing Commission. 18

 U.S.C. § 3582(c)(2). This court has been clear that under § 3582(c)(2) “the defendant

 must show he was sentenced based on a guideline range the Sentencing Commission

 lowered subsequent to defendant’s sentencing.” United States v. C.D., 848 F.3d 1286,

 1289 (10th Cir. 2017). If the defendant fails to make that showing “the district court

 lacks jurisdiction over the defendant’s motion and the motion must be dismissed.” Id.

 The district court concluded it lacked jurisdiction to consider Mr. Mata-Soto’s

 motion because he failed to show a subsequent amendment lowered his Guidelines

 range. We agree.

       Mr. Mata-Soto argues Guidelines Amendment 782 lowered his Guidelines

 range. 79 Fed. Reg. 25996, 25999 (May 6, 2014) (“Amendment 782”). And to be

 sure, Amendment 782 did lower the base offense levels for certain drug offenses. Id.

 The Guidelines, as amended, impose a base offense level of 38 for offenses involving

 at least forty-five kilograms of methamphetamine, however. USSG §2D1.1(c)(1)

 (2021). Because the court attributed more than forty-five kilograms of

 methamphetamine to Mr. Mata-Soto, Amendment 782 does not impact



                                            3
Appellate Case: 22-3012    Document: 010110696465         Date Filed: 06/14/2022    Page: 4



 Mr. Mata-Soto’s applicable Guidelines range. Mr. Mata-Soto would still have a base

 offense level of 38, regardless of the amendment.2

       While Mr. Mata-Soto argues the district court improperly attributed the 78.93

 kilograms of methamphetamine in his case, he withdrew any objection to that

 calculation at sentencing. Mr. Mata-Soto also pleaded guilty to a count involving

 fifty or more grams of methamphetamine, an amount beyond the forty-five-kilogram

 threshold in the amended Guidelines. And regardless, a request for the court to

 recalculate drug quantity goes far beyond the proper scope of § 3582(c) proceedings.

 See USSG §1B1.10(b)(1) (stating a court “shall substitute only the amendments. . .

 for the corresponding guideline provisions that were applied when the defendant was

 sentenced and shall leave all other guideline application decisions unaffected”); see

 also United States v. Larsen, 664 F. App’x 751, 753 (10th Cir. 2016) (unpublished)

 (explaining the district court had no ability to revisit Guidelines calculations because

 the defendant did not object to the calculation of drug quantity at sentencing and

 Amendment 782 does not impact how quantities of drugs are calculated). Because

 Mr. Mata-Soto cannot show Amendment 782 lowered his applicable Guidelines

 range, the district court correctly concluded it did not have jurisdiction to consider

 his motion.




       2
         According to a Sentencing Commission policy statement, if an amendment,
 including Amendment 782, “does not have the effect of lowering the defendant’s
 applicable guideline range,” a reduction is “not authorized under 18 U.S.C.
 § 3582(c)(2)”. USSG §1B1.10(a)(2).
                                             4
Appellate Case: 22-3012   Document: 010110696465        Date Filed: 06/14/2022   Page: 5



                                III.   CONCLUSION

       For these reasons, we AFFIRM the district court’s dismissal of

 Mr. Mata-Soto’s motion.3


                                            Entered for the Court


                                            Carolyn B. McHugh
                                            Circuit Judge




       3
          We deny Mr. Mata-Soto’s motion to proceed IFP. Mr. Mata-Soto must show
 “the existence of a reasoned, nonfrivolous argument on the law and facts in support
 of the issues raised in the action.” Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312
 (10th Cir. 2005); see also United States v. Springer, 820 F. App’x 788, 792 (10th Cir.
 2020) (unpublished). As the district court explained in its order, it does not have
 jurisdiction to consider Mr. Mata-Soto’s motion. On appeal, Mr. Mata-Soto does not
 engage with this reality but instead largely repeats arguments he made to the district
 court. He therefore did not make a “reasoned, nonfrivolous” argument on appeal. Id.
                                           5